DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
    
        
            
                                
            
        
    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1 -: 1. A method comprises: verifying authenticity of a group of records representing a subset of a multitude of available longevity-contingent instruments to produce an authenticity indicator, wherein the subset of the multitude of available longevity-contingent instruments includes a first longevity-contingent instrument and a second longevity-contingent instrument, wherein the first longevity-contingent instrument assigns a first face value benefit and a first premium payment stream to a first ownership entity, wherein the second longevity-contingent instrument assigns a second face value benefit and a second premium payment stream to a second ownership entity; when the authenticity indicator for the group of records is favorable: selecting the first longevity-contingent instrument and the second longevity-contingent instrument based on a rive approach to include in a set of longevity-contingent instruments, wherein the set of longevity-contingent instruments is associated with a fair market acquisition value, and updating a first record for the first longevity-contingent instrument and a second record for the second longevity-contingent instrument to include selection information, wherein the group of records includes the first and second records; and riving the first longevity-contingent instrument in accordance with the rive approach to reassign the first face value benefit from the first ownership entity to a benefit entity to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments, and to reassign the first premium payment stream from the first ownership entity to a sponsor entity to produce a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the plurality of sub-assets is associated with a benefit net present value and the plurality of sub-liabilities is associated with a liability net present value, wherein a beneficial valuation elevation is created such that a sum of the benefit net present value and the liability net present value is greater than the fair market acquisition value so that the benefit entity and sponsor entity realize the beneficial valuation elevation over direct utilization of selected longevity-contingent instruments of the set of longevity-contingent instruments prior to the riving. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 2 -: 2. The method of claim 1 further comprises: riving the second longevity-contingent instrument in accordance with the rive approach to reassign the second face value benefit from the second ownership entity to the benefit entity to produce a second sub-asset of the plurality of sub-assets of the set of longevity-contingent instruments, and to reassign the second premium payment stream from the second ownership entity to the sponsor entity to produce a second sub-liability of the plurality of sub-liabilities of the set of longevity-contingent instruments. Claim 3 -: 3. The method of claim 1 further comprises: generating the selection information to include one or more of: an identifier of a benefactor associated with the benefit entity; an identifier of a debtor associated with the sponsor entity; an identifier of an associated record; an identifier of an associated longevity-contingent instrument; a current purchase transaction value; an ownership entity identifier; a holder identifier; an updated life expectancy value; an updated longevity status indicator; and an identifier of another longevity-contingent instrument of the set of longevity-contingent instruments. Claim 4 -: 4. The method of claim 1, wherein the verifying the authenticity of the group of records representing the subset of the multitude of available longevity-contingent instruments to produce the authenticity indicator comprises one of: when utilizing a signature approach: a first signature of the first record to produce a first transaction value, wherein associated with a last transaction, a portion of the first record to produce a candidate transaction value, wherein associated with, and establishing the authenticity indicator to indicate favorable authenticity when the first transaction value compares favorably to the candidate transaction value; and when not utilizing the signature approach: applying signature verification to the first signature of the first record to produce the authenticity indicator. Claim 5 -: 5. The method of claim 1, wherein the selecting the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to include in the set of longevity-contingent instruments comprises: extracting first characterization information from the first record for the first longevity-contingent instrument to include one or more of: a first estimated timeframe for payout of the first face value benefit, a present value of the first face value benefit utilizing the first estimated timeframe, and a present value of the first premium payment stream; extracting second characterization information from the second record for the second longevity-contingent instrument to include one or more of: a second estimated timeframe for payout of the second face value benefit, a present value of the second face value benefit utilizing the second estimated timeframe, and a present value of the second premium payment stream; and selecting the first longevity-contingent instrument and the second longevity-contingent instrument to include in the set of longevity-contingent instruments when the first characterization information and the second characterization information compare favorably to rive approach requirements associated with the rive approach. Claim 6 -: 6. The method of claim 1, wherein the updating the first record for the first longevity-contingent instrument and the second record for the second longevity-contingent instrument to include the selection information comprises: the selection information utilizing a recipient public key of a recipient to produce a next transaction value; the next transaction value utilizing a private key to produce a next transaction signature; and generating a next record to include the selection information and the next transaction signature. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7. comprises: operably coupled functions to: verify authenticity of a group of records representing a subset of a multitude of available longevity-contingent instruments to produce an authenticity indicator, wherein... when... [id. at 1], select the first longevity-contingent instrument and the second longevity-contingent instrument based on a rive approach to include in a set of longevity-contingent instruments, wherein the set of longevity-contingent instruments is associated with a fair market acquisition value, and a first record for the first longevity-contingent instrument and a second record for the second longevity-contingent instrument to include selection information, wherein the group of records includes the first and second records; and rive the first longevity-contingent instrument in accordance with the rive approach to reassign the first face value benefit from the first ownership entity to a benefit entity to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments, and to reassign... wherein... [id. at 1], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 8 -: 8. claim 7, wherein further functions to: rive the second longevity-contingent instrument in accordance with the rive approach to reassign the second face value benefit from the second ownership entity to the benefit entity to produce a second sub-asset of the plurality of sub-assets of the set of longevity-contingent instruments, and to reassign the second premium payment stream from the second ownership entity to the sponsor entity to produce a second sub-liability of the plurality of sub-liabilities of the set of longevity-contingent instruments. Claim 9 -: 9. claim 7, wherein further functions to: generate the selection information to include one or more of: an identifier... [id. at 3], Claim 10 -: 10. claim 7, wherein functions to verify the authenticity of the group of records representing the subset of the multitude of available longevity-contingent instruments to produce the authenticity indicator by one of: when... a first... a portion... establishing... when... applying... [id. at 4], Claim 11 -: 11. claim 7, wherein functions to select the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to include in the set of longevity-contingent instruments by: extracting... a first... a present... a present... extracting... a second... a present... a present... selecting... [id. at 5], Claim 12 -: 12. claim 7, wherein functions to the first record for the first longevity-contingent instrument and the second record for the second longevity-contingent instrument to include the selection information by: the selection... the next... generating... [id. at 6], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13. comprises: stores operational instructions that, when executed causes to: verify... [id. at 7], wherein... [id. at 1], stores... [id. at 13], when... [id. at 1], select... a first... [id. at 7], stores... [id. at 13], rive... [id. at 7], to reassign... wherein... [id. at 1], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 14 -: 14. claim 13 further comprises: stores... [id. at 13], rive... [id. at 8], Claim 15 -: 15. claim 13 further comprises: stores... [id. at 13], generate... [id. at 9], an identifier... [id. at 3], Claim 16 -: 16. claim 13, wherein functions to execute the operational instructions stored to cause to verify the authenticity of the group of records representing the subset of the multitude of available longevity-contingent instruments to produce the authenticity indicator by one of: when... a first... a portion... establishing... when... applying... [id. at 4], Claim 17 -: 17. claim 13, wherein functions to execute the operational instructions stored to cause to select the first longevity-contingent instrument and the second longevity-contingent instrument based on the rive approach to include in the set of longevity-contingent instruments by: extracting... a first... a present... a present... extracting... a second... a present... a present... selecting... [id. at 5], Claim 18 -: 18. claim 13, wherein functions to execute the operational instructions stored to cause the first record for the first longevity-contingent instrument and the second record for the second longevity-contingent instrument to include the selection information by: the selection... the next... generating... [id. at 6], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: generating a portfolio of blockchain-encoded rived longevity-contingent instruments as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "computing device", "blockchain-encoded records", and "blockchain-encoded record". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "blockchain-encoded records", and "blockchain-encoded record" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("verifying, by a computing … an authenticity indicator", "wherein the subset of … second ownership entity", "when the authenticity indicator … records is favorable", "selecting, by the computing … acquisition value, and", "updating, by the computing … blockchain-encoded records; and" and "riving, by the computing … longevity-contingent instruments, and") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "verifying, by a computing … an authenticity indicator", "selecting, by the computing … acquisition value, and", "updating, by the computing … blockchain-encoded records; and", "riving, by the computing … longevity-contingent instruments, and" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing … blockchain-encoded records; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "verifying, by a computing … an authenticity indicator", "wherein the subset of … second ownership entity", "when the authenticity indicator … records is favorable", "updating, by the computing … blockchain-encoded records; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing … blockchain-encoded records; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Particularly regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "computing device", "computing system", "interface", "local memory", "processing module", "blockchain-encoded records", "update ", and "blockchain-encoded record". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "interface", "local memory", "processing module", "blockchain-encoded records", "update ", and "blockchain-encoded record" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a processing module operably … module functions to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … second ownership entity", "when the authenticity indicator … records is favorable", "select the first longevity-contingent … acquisition value, and", "update a first blockchain-encoded … blockchain-encoded records; and" and "rive the first longevity-contingent … longevity-contingent instruments, and") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processing module operably … module functions to", "verify authenticity of a … an authenticity indicator", "select the first longevity-contingent … acquisition value, and", "update a first blockchain-encoded … blockchain-encoded records; and", "rive the first longevity-contingent … longevity-contingent instruments, and" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "update a first blockchain-encoded … blockchain-encoded records; and" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a processing module operably … module functions to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … second ownership entity", "when the authenticity indicator … records is favorable", "update a first blockchain-encoded … blockchain-encoded records; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "update a first blockchain-encoded … blockchain-encoded records; and", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "computer readable memory", "first memory element", "processing module", "computing device", "blockchain-encoded records", "second memory element", "update ", "blockchain-encoded record", and "third memory element". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer readable memory", "first memory element", "processing module", "computing device", "blockchain-encoded records", "second memory element", "update ", "blockchain-encoded record", and "third memory element" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element … processing module to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … second ownership entity", "a second memory element … processing module to", "when the authenticity indicator … records is favorable", "select the first longevity-contingent … acquisition value, and", "update a first blockchain-encoded … blockchain-encoded records; and", "a third memory element … processing module to" and "rive the first longevity-contingent … longevity-contingent instruments, and") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element … processing module to", "verify authenticity of a … an authenticity indicator", "a second memory element … processing module to", "select the first longevity-contingent … acquisition value, and", "update a first blockchain-encoded … blockchain-encoded records; and", "a third memory element … processing module to", "rive the first longevity-contingent … longevity-contingent instruments, and" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element … processing module to", "a second memory element … processing module to", "update a first blockchain-encoded … blockchain-encoded records; and", "a third memory element … processing module to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element … processing module to", "verify authenticity of a … an authenticity indicator", "wherein the subset of … second ownership entity", "a second memory element … processing module to", "when the authenticity indicator … records is favorable", "update a first blockchain-encoded … blockchain-encoded records; and", "a third memory element … processing module to" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element … processing module to", "a second memory element … processing module to", "update a first blockchain-encoded … blockchain-encoded records; and", "a third memory element … processing module to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd.; Ultramercial, Inc., see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 4, 10, and 16: Dependent claims 4, 10, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "symmetric key signature", "decrypting", "utilizing a first public key of a first public-private key pair", "first public-private key pair", "decrypted transaction", "hash value", "hashing", "utilizing a second public key of a second public-private key pair", "second public-private key pair", and "utilizing the first public key and the second public key" of dependent claims 4, 10, and 16 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "hashing", "hash value", and "encrypting" of dependent claims 6, 12, and 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "fourth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "fifth memory element" of dependent claim 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. 
Claim 2: Dependent claim 2 adds an additional method step of "riving, by the computing device, the … the set of longevity-contingent instruments". However, the additional method step of dependent claims 2 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds an additional method step of "generating, by the computing device, the … include one or more of", "an identifier of a benefactor computing … the set of longevity-contingent instruments". However, the additional method step of dependent claims 3 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claims 4, 10, and 16: Dependent claims 4, 10, and 16 add an additional method step of "when utilizing a symmetric key signature approach", "decrypting a first signature of the … a last transaction computing device", "hashing a portion of the first … with the computing device, and", "establishing the authenticity indicator to indicate … candidate transaction hash value; and", "when not utilizing the symmetric key signature approach", "applying signature verification to the first … to produce the authenticity indicator". However, the additional method step of dependent claim 4, 10, and 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: decrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.59,lns.14-27; p.67,lns.15-20, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.61,ln.8-p.69,ln.17, See, e.g. "[e]ach computing device includes a hash function" p.62,lns.21-23, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 4, 10, and 16 are ineligible. 
Claims 5, 11, and 17: Dependent claims 5, 11, and 17 add additional method steps of "extracting first characterization information from the … include one or more of", "a first estimated timeframe for payout … the first face value benefit", "a present value of the first … the first estimated timeframe, and", "a present value of the first premium payment stream", "extracting second characterization information from the … include one or more of", "a second estimated timeframe for payout … the second face value benefit", "a present value of the second … the second estimated timeframe, and", "a present value of the second premium payment stream; and", "selecting the first longevity-contingent instrument and … associated with the rive approach". However, the additional method steps of dependent claim 5, 11, and 17 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 5, 11, and 17 are ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional method steps of "hashing the selection information utilizing a … a next transaction hash value", "encrypting the next transaction hash value … a next transaction signature; and", "generating a next blockchain-encoded record to … and the next transaction signature". However, the additional method steps of dependent claim 6, 12, and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: encrypting, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.1,ln.27-p.2,ln.2; p.65,lns.3-9; p.69,lns.11-17, and hashing, generic computer function or type of activity recited at high level of generality, Applicant's Specification, p.61,ln.8-p.69,ln.17, See, e.g. "[e]ach computing device includes a hash function" p.62,lns.21-23, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 8: Dependent claim 8 adds an additional method step of "rive the second longevity-contingent instrument in … the set of longevity-contingent instruments". However, the additional method step of dependent claims 8 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds an additional method step of "generate the selection information to include one or more of", "an identifier of a benefactor computing … the set of longevity-contingent instruments". However, the additional method step of dependent claims 9 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 3 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 3 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 14: Dependent claim 14 adds an additional method step of "a fourth memory element that stores … causes the processing module to", "rive the second longevity-contingent instrument in … the set of longevity-contingent instruments". However, the additional method step of dependent claims 14 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 13 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "a fourth memory element that stores … causes the processing module to" step. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 adds an additional method step of "a fifth memory element that stores … causes the processing module to", "generate the selection information to include one or more of", "an identifier of a benefactor computing … the set of longevity-contingent instruments". However, the additional method step of dependent claims 15 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 13 for pertinent previously cited rationale finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "a fifth memory element that stores … causes the processing module to", steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20140229402 A1 by CARON; Bruno discloses Funding and Distribution of Income Stream Payments for a Period Associated with the Longevity of Participant Individuals.
USPGPub No. US 20110004495 A1 by Caballero; Crispina O. et al. discloses COMPUTER SYSTEM FOR CONTROLLING A SYSTEM OF MANAGING FLUCTUATING CASH FLOWS.
USPGPub No. US 20210342836 A1 by Cella; Charles Howard et al. discloses SYSTEMS AND METHODS FOR CONTROLLING RIGHTS RELATED TO DIGITAL KNOWLEDGE.
USPGPub No. US 20080288298 A1 by Dattatreya; Eswarahalli S. et al. discloses Method and system for providing low-cost life insurance.
USPGPub No. US 20080262956 A1 by De La Motte; Alain L. discloses System and Method for High-Yield Investment Returns in Riskless-Principal Interest Rate/Yield Arbitrage.
USPGPub No. US 20070011086 A1 by Dellinger; Jeffrey K. et al. discloses Method and apparatus for providing retirement income benefits.
USPGPub No. US 20130132163 A1 by Eder; Jeff Scott discloses Automated risk transfer system.
USPGPub No. US 20020010679 A1 by Felsher, David Paul discloses Information record infrastructure, system and method.
USPGPub No. US 20100241595 A1 by Felsher; David Paul discloses INFORMATION RECORD INFRASTRUCTURE, SYSTEM AND METHOD.
USPGPub No. US 20170293912 A1 by Furche; Andreas et al. discloses SECURE TRANSACTION CONTROLLER FOR VALUE TOKEN EXCHANGE SYSTEMS.
USPGPub No. US 20180137512 A1 by GEORGIADIS; Ioannis et al. discloses NETWORK NODE AUTHENTICATION.
USPGPub No. US 20050060209 A1 by Hill, Charles Frederick  et al. discloses Method and system for insuring longer than expected lifetime.
USPGPub No. US 20140081793 A1 by Hoffberg; Steven M. discloses SYSTEM AND METHOD.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20090112634 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080172325 A1 by Lange; Jeffrey Scott et al. discloses Optimal reverse mortgage product and methods, systems, and products for providing same.
USPGPub No. US 20130117047 A1 by Lyons; Timothy et al. discloses Method for Defeasance of Pension Scheme Risk.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20090125387 A1 by Mak; Michael Man Ho et al. discloses Electronic Commerce System, Method and Apparatus.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20080215480 A1 by Mordecai; David K. A. discloses SYSTEM AND METHOD FOR DYNAMIC PATH- AND STATE-DEPENDENT STOCHASTIC CONTROL ALLOCATION.
USPGPub No. US 20110281630 A1 by Omar; Ralph Mahmoud discloses MULTIFUNCTION AUTHENTICATION SYSTEMS.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20180158162 A1 by Ramasamy; Celambarasan discloses SYSTEM AND METHOD FOR MICROSHARE BASED CONTENT FUNDING AND DISTRIBUTION.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20090254572 A1 by Redlich; Ron M. et al. discloses Digital information infrastructure and method.
USPGPub No. US 20100250497 A1 by Redlich; Ron M. et al. discloses Electromagnetic pulse (EMP) hardened information infrastructure with extractor, cloud dispersal, secure storage, content analysis and classification and method therefor.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20160335629 A1 by Scott; Angus discloses RIGHTS TRANSFER AND VERIFICATION.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20180078843 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20180117447 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20180264347 A1 by Tran; Bao et al. discloses SMART DEVICE.
USPGPub No. US 20070162365 A1 by Weinreb; Earl J. discloses Securities aid.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin  et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
    
        
            
                                
            
        
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday through Friday from 7:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        12/2/2022